Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Poulsen (Reg. No. 71,622) on 31 August 2022.

The application has been amended as follows: 
In the claims:
1. 	A system, comprising:
	a controller communicatively coupled to one or more through-focus imaging metrology sub-systems, wherein the controller includes one or more processors configured to execute a set of program instructions stored in memory, and wherein the set of program instructions is configured to cause the one or more processors to:
receive a plurality of training images captured at one or more focal positions, the plurality of training images including one or more training features of a training specimen; 
generate a machine learning classifier based on the plurality of training images captured at the one or more focal positions;
receive one or more target feature selections for one or more target overlay measurements corresponding to one or more target features of a target specimen;
determine one or more target focal positions based on the one or more target feature selections using the machine learning classifier;
receive one or more target images captured at the one or more target focal positions, the one or more target images including the one or more target features of the target specimen; and
determine one or more overlay measurements based on the one or more target images.


2. 	The system of Claim 1, wherein the one or more through-focus imaging metrology sub-systems comprise at least one of:  an optical-based metrology sub-system or a scatterometry-based metrology sub-system. 


3.	The system of Claim 1, wherein the one or more focal positions comprise a plurality of focus positions within a focus training range. 


4.	The system of Claim 1, wherein the plurality of training images is captured at the one or more focal positions by translating one or more portions of the metrology sub-systems along one or more adjustment axes. 


5.	The system of Claim 4, wherein the set of program instructions is further configured to cause the one or more processors to:
provide one or more control signals to the one or more portions of the one or more metrology sub-systems, wherein the one or more control signals are configured to cause the one or more portions of the one or more metrology sub-systems to be translated along the one or more adjustment axes.
6.	The system of Claim 5, wherein the one or more control signals are configured to cause the one or more portions of the one or more through-focus imaging metrology sub-system to be centered.
		


7. 	The system of Claim 1, wherein determining the one or more overlay measurements based on the one or more target images of the one or more target features comprises:
determining an overlay between a first layer of the target specimen and a second layer of the target specimen based on a first overlay measurement corresponding to one or more target features formed on the first layer of the target specimen and a second overlay measurement corresponding to one or more target features formed on the second layer of the target specimen.


8. 	The system of Claim 1, wherein the one or more target feature selections for the one or more overlay measurements is provided by a user via a user interface.


9. 	The system of Claim 1, wherein the set of program instructions is further configured to cause the one or more processors to:
		provide one or more control signals to one or more process tools.


10.	The system of Claim 1, wherein the machine learning classifier comprises at least one of a deep learning classifier, a convolutional neural network [[(CNN)]], an ensemble learning classifier, a random forest classifier, or an artificial neural network. 

11. 	A system, comprising:
	one or more through-focus imaging metrology sub-systems; and
a controller communicatively coupled to the one or more through-focus imaging metrology sub-systems, wherein the controller includes one or more processors configured to execute a set of program instructions stored in memory, and wherein the set of program instructions is configured to cause the one or more processors to:
receive a plurality of training images captured at one or more focal positions, the plurality of training images including one or more training features of a training specimen; 
generate a machine learning classifier based on the plurality of training images captured at the one or more focal positions;
receive one or more target feature selections for one or more target overlay measurements corresponding to one or more target features of a target specimen;
determine one or more target focal positions based on the one or more target feature selections using the machine learning classifier;
receive one or more target images captured at the one or more target focal positions, the one or more target images including the one or more target features of the target specimen; and
determine one or more overlay measurements based on the one or more target images.







12. A method of overlay measurement using one or more through-focus imaging metrology sub-systems, comprising:
receiving a plurality of training images captured at one or more focal positions, the plurality of training images including one or more training features of a training specimen; 
generating a machine learning classifier based on the plurality of training images captured at the one or more focal positions;
receiving one or more target feature selections for one or more target overlay measurements corresponding to one or more target features of a target specimen;
determining one or more target focal positions based on the one or more target feature selections using the machine learning classifier;
receiving one or more target images captured at the one or more target focal positions, the one or more target images including the one or more target features of the target specimen; and
determining one or more overlay measurements based on the one or more target images.


13.	The method of Claim 12, wherein the plurality of training images and the one or more target images are captured by the one or more through-focus imaging metrology sub-systems comprising at least one of:  an optical-based metrology sub-system or a scatterometry-based metrology sub-system. 


14.	The method of Claim 12, wherein the one or more focal positions comprise a plurality of focus positions within a focus training range. 


15.	The method of Claim 13, wherein the plurality of training images is captured at the one or more focal positions by translating one or more portions of the metrology sub-systems along one or more adjustment axes. 


16.	The method of Claim 15, further comprising:
providing one or more control signals to the one or more portions of the one or more through-focus imaging metrology sub-systems, wherein the one or more control signals are configured to cause the one or more portions of the one or more through-focus imaging metrology sub-systems to be translated along the one or more adjustment axes.


17.	The method of Claim 16, wherein the one or more control signals are configured to cause the one or more portions of the one or more through-focus imaging metrology sub-systems to be centered.
		

18. 	The method of Claim 12, wherein determining the one or more overlay measurements based on the one or more target images of the one or more target features comprises:
determining an overlay between a first layer of the target specimen and a second layer of the target specimen based on a first overlay measurement corresponding to one or more target features formed on the first layer of the target specimen and a second overlay measurement corresponding to one or more target features formed on the second layer of the target specimen.


19. 	The method of Claim 12, wherein the one or more target feature selections for the one or more overlay measurements is provided by a user via a user interface.


20. 	The method of Claim 12, further comprising:
		providing one or more control signals to one or more process tools.

21.	The method of Claim 12, wherein the machine learning classifier comprises at least one of a deep learning classifier, a convolutional neural network [[(CNN)]], an ensemble learning classifier, a random forest classifier, or an artificial neural network. 


In the abstract:


ABSTRACT
A metrology system includes one or more through-focus imaging metrology sub-systems communicatively coupled to a controller having one or more processors configured to receive a plurality of training images captured at one or more focal positions.  The one or more processors may generate a machine learning classifier based on the plurality of training images.  The one or more processors may receive one or more target feature selections for one or more target overlay measurements corresponding to one or more target features.  The one or more processors may determine one or more target focal positions based on the one or more target feature selections using the machine learning classifier.  The one or more processors may receive one or more target images captured at the one or more target focal positions, the target images including the one or more target features of the target specimen, and determine overlay based thereon. 



















Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In FIG. 2, empty block 112 is labeled as --Illumination Source--.
In FIG. 2, empty block 126 is labeled as --Detector Assembly--.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, LEE et al. (US 2016/0025650 A1) discloses a system (see figure 15 and see par 0045 “system 600), comprising: a controller (see par 0045, i.e., “controller 630”) communicatively coupled to one or more through-focus imaging metrology sub-systems (see par 0046, “the metrology tool 610”), wherein the controller (630) includes one or more processors (see par 55, controller 630, a computer programmed with software or hardware controller, inherently includes one or more processors) configured to execute a set of program instructions (i.e., see par 55, computer programmed with software) stored in memory (inherently the computer programmed with software is inherently stored in memory), and wherein the set of program instructions is configured to cause the one or more processors to: capturing a current layer image of a current overlay mark on current layer with a current focal length (see figure 8, step 210); determining a previous focal length (230); capturing a previous layer image (240); combining the current layer image with the previous layer image to form an overlay mark image (250) and determine an overlay error between the current and previous overlay mark based on the overlay mark image (260) (see fig. 8). Thus, LEE et al. (US 2016/0025650 A1) discloses wherein the set of program instructions is configured to cause the one or more processors to: receive one or more target images (i.e., capturing a current layer image at fig. 8, step 210 and/or capturing a previous layer, at 240) captured at the one or more target focal positions (at current or previous focal length), the one or more target images including the one or more target features of the target specimen (i.e., wafer 100 or dielectric layer); and determine one or more overlay measurements (see fig. 8, overlay error between current and previous overlay marks based on overlay mark image, see fig. 8, at 260) based on the one or more target images.
In addition, the closest prior art of record, namely, Zheng (US 2018/0191948 A1) discloses an image is acquired using an image sensor (see par 0116, step 204 and see figure 10B); the acquired image and/or a variation of the acquired image is passed to a pre-trained convolution neural network. The input for the convolution neural network may be the acquired image, the Fourier transform of the acquired image, the autocorrelation of the acquired image, and a combination thereof. The output layer of the convolution neural network may be a regression or classification layer (see par 0117, and figure 10B  at step 206); the convolution neural network predicts the in-focus position of the sample. The in-focus position of the sample is recovered from the convolution neural network and the stage is moved to the in-focus position (see par 0118, see fig. 10B, at step 208); the captured autofocusing image may be fed to a convolution neural network to predict the defocus distance of the sample. The convolution neural network captures an N by N pixel image and inputs said image into the input layer. The convolution neural network may further include an output regression or classification layer to predict the defocus distance of the sample. Also included, situated between the input and output layers, are multiple hidden layers that may advantageously include at least one convolution layer, pooling layer, normalization layer, and fully connected layer (see par 0119); and in order to train the convolution neural network, one may capture various images of microscope slides, with known defocus distances, to provide set points for the convolution neural network. Specifically, the weight of different layers within the convolution neural network are generally adjusted during the training process to best fit the captured data (see par 0120).
However, the closest prior art of record, namely, LEE et al. (US 2016/0025650 A1) and/or Zheng (US 2018/0191948 A1) do not disclose, teach or suggest, wherein the set of program instructions is configured to cause the one or more processors to: receive a plurality of training images captured at one or more focal positions, the plurality of training images including one or more training features of a training specimen; generate a machine learning classifier based on the plurality of training images captured at the one or more focal positions; receive one or more target feature selections for one or more target overlay measurements corresponding to one or more target features of a target specimen; and determine one or more target focal positions based on the one or more target feature selections using the machine learning classifier, as recited in independent claim 1. 
Claims 2-10 are allowable because they are dependent on allowable independent claim 1 above.
Claims 11 and 12 are each directed to a system and method type of claims, respectively. Claims 11 and 12 recite the same and/or similar claim limitations or features, as recited in the analogous system claim, of claim 1 above. Therefore, claims 11 and 12 are found to be allowable over the closest prior art of record mentioned and discussed above, for the same and/or similar reasons, as stated and discussed above, in claim 1 above.
  Claims 13-21 are allowable because they are dependent on allowable independent claim 12 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Plihal et al. (US 2021/0027445 A1) teaches receive training images of defects (302), generate augmented images of the defects (304), generate machine learning classifier based on the augmented images (306), receive target images of the target features (308), determine defects of the target features with machine learning classifier (310) and provide control signals (312) (see figure 3).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOV POPOVICI/Primary Examiner, Art Unit 2677